Citation Nr: 9919246	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.   94-42 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service-connection for a fracture of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant had active service from September 1949 to June 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service-connection for a right 
lower extremity injury.  

The Board notes that in a February 1994 rating decision sent 
to the appellant in March 22, 1994, the RO confirmed a 
noncompensable evaluation of the appellant's service 
connected chronic prostatitis.  He filed a timely Notice of 
Disagreement through written correspondence dated March 7, 
1995.  The RO, in a rating decision dated October 1998, 
increased the rating for chronic prostatitis from 10 percent 
disabling to 40 percent disabling.  The RO furnished him a 
Statement of the Case in October 1998, which addressed this 
issue.  The cover letter with the Statement of the Case 
informed the appellant that as to this issue, he must file a 
VA Form 9 within 60 days in order to complete his appeal.  He 
failed to do so. This issue is not properly before the Board.

The Board notes that in a September 1994 rating decision, 
which was mailed in October 1994, the RO denied service-
connection for allergies and a urinary tract infection as a 
result of exposure to Agent Orange/herbicides.  The appellant 
filed a timely Notice of Disagreement through written 
correspondence to the RO in March 1995.  The RO furnished him 
a Statement of the Case in October 1998, which addressed this 
issue.  The cover letter with the Statement of the Case 
informed the appellant that as to this issue, he must file a 
VA Form 9 within 60 days in order to complete his appeal.  He 
failed to do so. This issue is not properly before the Board.

The appellant in written correspondence dated March 1995 
requested service-connection for a left wrist condition.  At 
the time, he was service-connected for a left wrist scar.  In 
a January 1999 rating decision, the RO denied a compensable 
evaluation for the left wrist scar and a total rating based 
on individual unemployability.  The appellant was informed of 
the denial and of his appellate rights by letter in January 
1999.  To this date, he has not submitted an appeal.  

In April 1999 written brief presentation filed by his service 
representative, it was argued that the appellant was not 
simply seeking a compensable evaluation for his left wrist 
scar, but was seeking service-connection for additional 
disability of the left wrist.  This service-connection claim 
has not been adjudicated by the RO.  This should be 
accomplished.

The appellant withdrew his request for a hearing before the 
Board through written correspondence dated March 1999.


REMAND

The appellant claims that he broke his right foot and 
sustained additional foot or ankle injury during service.  
Service medical records dated June 1970 only show that he 
developed a hematoma on the right leg after being hit with a 
ball.  An August 1987 VA radiology report states that he had 
exostosis with some compression of the navicular bone of the 
right foot possibly from some old injury.  Also, an 
examination conducted for the Department Georgia Department 
of Rehabilitation Services in June 1993, indicates that there 
were arthritic changes in the talonavicular joint, navicular, 
and the first cuneiform bones in between the second and third 
cuneiform bones due to an old complex ankle fracture while 
the appellant was in service.  Based upon the evidence that 
has been presented, the Board needs additional evidence in 
order to render a decision in this case.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify any additional past and present 
sources of treatment for his right lower 
extremity injury.  All such records 
should be obtained by the RO.

2.  The RO should take the necessary 
steps to obtain additional service 
medical records, if they are available.

3.  The RO should ask the veteran to 
submit all records of his treatment at 
Fort Gordon that are in his possession.

4.  The RO should then schedule the 
appellant for VA examination by an 
orthopedic specialist to determine the 
nature and etiology of right foot/ankle 
disability.  The examiner should indicate 
whether the appellant suffers from a 
right foot or ankle disability and, if 
so, whether it is at least as likely as 
not that the disability resulted from 
injury/ies in service.  The claims file 
should be made available to the examiner, 
and the examination report should reflect 
that it has been reviewed.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.

6.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant should be provided 
a Supplemental Statement of the Case.  
The case should then be returned to the 
Board after completion of the usual 
adjudication procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










